Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claim 1 is allowable. Claims 5-6, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species, as set forth in the Office action mailed on 9/4/2019, is hereby withdrawn and claims 5-6 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-8, 10-17, 21-22, and 24-25 are allowed.

Reasons for Allowance
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the claimed limitation “the base comprises a first p-type region, a first P well with a first doping density, and a second P well with a second doping density lower than the first doping density,” in combination with “wherein a top surface of the first isolation region and a top surface of the second 
Regarding claim 10, the prior art of record, either singularly or in combination, does not disclose or suggest the claimed limitation “a diode comprising a PN junction between a metal contact and an emitter…wherein the PN junction extends from a top surface of a first isolation region towards and reaches a top surface of a second isolation region,” in combination with “a transistor in a substrate and connected in series between the diode and the input/output terminal,” in combination with “the base comprises a p-type region, a first P well, and a second P well having a different doping concentration than the first P well, wherein the first P well extends into the second P well,” in combination with “wherein the first N well extends along and physically contacts a first portion of a first surface of the second isolation region, the first P well extends along and physically contacts a second portion of the first surface of the second isolation region, and the second P well extends along and physically contacts a third portion of the first surface of the second isolation region disposed between the first portion and the second portion, wherein the first surface of the second isolation region is a lowermost surface of the second isolation region in the substrate,” in combination with the remaining claimed limitations.
Regarding claim 21, the prior art of record, either singularly or in combination, does not disclose or suggest the claimed limitation “the protection device comprising a transistor and a diode connected in series with the transistor” in combination with “a base comprising a first p-type region, a first P well with a first doping density, and a second P well with a second doping density lower than the first doping density, wherein the first P well extends into the second P well” in combination with “the diode 
The remaining claims are allowable based upon their dependency on claim 1, 10 or 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LAUREN R BELL/
Primary Examiner, Art Unit 2816                                                                                                                                                                                           
11/10/2021